MANDERINO, Justice,
dissenting.
I dissent. The record establishes that appellant was in custody for at least seventeen and one-half hours before *5arraignment, and that his incriminating statement was made almost thirteen hours after he had first been taken into custody. Prior to his admission he had been interrogated for more than eight hours, and had been confronted with results of a polygraph examination which allegedly indicated that he had lied in denying involvement in the crime.
Appellant’s statement must be deemed the product of an unnecessary delay in arraignment and should have been suppressed.
Even if a portion of the time appellant was in custody is attributable to the investigation of a different crime, and even assuming arguendo that such period covered be excluded from the period relevant to Futch purposes, appellant’s statement must be deemed the product of an unnecessary delay in arraignment. Appellant’s incriminating statement was given six and one-half hours after questioning about the instant crime had been initiated, and was given only after several periods of interrogation and the confrontation with the polygraph results. His statement should have been suppressed in accordance with Pa.R.Crim.P. 118 and Commonwealth v. Futch, 447 Pa. 389, 290 A.2d 417 (1972).
I would reverse the conviction and order a new trial.